Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 11, 2022

The Court of Appeals hereby passes the following order:

A22D0293. BRENT MATTHEW VADOVSKY v. THE STATE.

      Brent Matthew Vadovsky pled guilty to aggravated stalking, family violence
battery, and family violence aggravated assault, and, on April 12, 2017, the trial court
sentenced him to twenty years with the first four years to be served in confinement
and the remainder to be served on probation. On November 11, 2021, the trial court
revoked the balance of Vadovsky’s probated sentence. On February 9, 2022,
Vadovsky filed a motion for reconsideration of the revocation. The trial court
dismissed the motion on February 22, 2022, and Vadovsky filed this application for
discretionary appeal on March 10, 2022. We lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582, 583
(420 SE2d 393) (1992). This statutory deadline is jurisdictional, and we cannot accept
an application for appeal not made in compliance with OCGA § 5-6-34 (d). Boyle v.
State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Although Vadovsky filed a
motion for reconsideration, the denial or dismissal of a motion for reconsideration of
an appealable order or judgment is not itself appealable, and a motion for
reconsideration does not extend the time for filing a notice of appeal or an application
for appeal. See Campbell v. State, 192 Ga. App. 316 (385 SE2d 14) (1989); Savage
v. Newsome, 173 Ga. App. 271, 271 (326 SE2d 5) (1985).
      Here, Vadovsky’s application is untimely as to the November 11, 2021
probation revocation order because it was filed 119 days after entry of that order, and
the application is invalid as to the order dismissing his motion for reconsideration.
We thus lack jurisdiction over this application for discretionary appeal, which is
hereby DISMISSED.

                    Court of Appeals of the State of Georgia
                           Clerk’s Office, Atlanta,____________________
                                                     04/11/2022
                           I certify that the above is a true extract from
                    the minutes of the Court of Appeals of Georgia.
                            Witness my signature and the seal of said court
                    hereto affixed the day and year last above written.


                                                                   , Clerk.